Citation Nr: 1003069	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  08-21 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Jared Haynie, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1974 to September 
1975.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).

The reopened claim (reopened herein) is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.


FINDINGS OF FACT

1.  The evidence does not show that the Veteran incurred a 
neck injury during service, and his statements relating such 
injury to his fall on ice during service are not credible.

2.  The claim for service connection for a low back 
disability was previously denied in rating decisions dated 
January 1976 and June 1992.  After being notified of those 
decisions, the Veteran failed-in each case-to perfect a 
timely appeal.  The evidence received since the June 1992 
decision is new in that it is not cumulative and was not 
previously considered by decisionmakers.  The evidence is 
also material because it raises a reasonable possibility of 
substantiating the claim for service connection.


CONCLUSIONS OF LAW

1.  The Veteran's current neck disability was not incurred or 
aggravated during service.  38 U.S.C.A §§ 1110, 5103, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2009).

2.  The June 1992 decision that denied and declined to reopen 
the claim for service connection for a low back disability is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302, 20.1103 (2009).

3.  The Veteran has submitted new and material evidence to 
reopen his claim for service connection for a low back 
disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veteran and his representative contend that service 
connection is warranted for a neck disability and that he has 
submitted new and material evidence sufficient to reopen his 
claim for service connection for a low back disability.  
Initially, it is noted that VA has a duty to notify and 
assist claimants in substantiating claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 C.F.R. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

When a claimant submits a request to reopen a previously 
denied claim, VA must notify the claimant of both the 
reopening criteria and the criteria for establishing the 
underlying claim for service connection.  Kent v. Nicholson, 
20 Vet. App. 1, 9 (2006).  Moreover, VA must notify the 
claimant specifically of the basis on which the prior claim 
was denied (that is, identify the missing element or 
elements) and describe what evidence would be necessary to 
establish the previously missing element(s).  Id. at 9-10.

VA has satisfied its duties to notify the Veteran.  In a May 
2006 letter, VA informed the Veteran of the evidence VA had 
received to date, the evidence VA was responsible for 
obtaining, how the Veteran could help VA going forward, and 
what the evidence must show to support his claims.  The same 
letter further explained how disability evaluations and 
effective dates are assigned, and notified the Veteran, as 
required by Kent v. Nicholson, of the general requirements 
for service connection; definitions of "new" and 
"material"; information as to why the original claim for a 
back disability was previously denied; and information on 
what the evidence must show to reopen the claim.

VA also has a duty to assist a claimant in the development of 
the claim.  This duty includes (1) assisting the claimant in 
the procurement of service treatment records and other 
pertinent records and (2) providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(holding that when the Board addresses a question that has 
not been addressed first by the RO, it must consider whether 
the claimant was given adequate notice, and if not, whether 
the claimant was prejudiced thereby).

In this case, the RO obtained the Veteran's service treatment 
records and VA treatment records.  The Veteran did not 
indicate the existence of any pertinent private treatment 
records.

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when necessary to make a 
decision on the claim.  An examination or opinion is 
necessary to make a decision on a claim if (1) the record 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (2) the evidence establishes that an event, 
injury, or disease occurred during service, or that certain 
diseases manifested during the applicable presumptive period; 
and (3) the evidence indicates that the disability or 
symptoms may be associated with the claimant's active 
service, but does not contain sufficient medical evidence for 
VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

The third element above establishes a low threshold, 
requiring only that the evidence "indicate" that there 
"may" be a nexus between the veteran's service and the 
current disability or symptoms.  McLendon v. Nicholson, 20 
Vet. App. 79, 84 (2006) (pointing to, as examples of such 
evidence, medical evidence that is too equivocal to support a 
decision on the merits, and credible evidence of continuity 
of symptomatology).

In this case, the Board finds that an examination is 
necessary in order to adjudicate the reopened claim for 
service connection for a low back disability.  (This finding 
is discussed in more detail below in the REMAND portion of 
the decision.)  No examination, however, is necessary in 
order to adjudicate the claim for service connection for a 
neck disability because the evidence does not satisfy the 
second element discussed above (in-service injury).  Although 
the Veteran alleges that he injured his neck during service 
when he slipped and fell on a patch of ice, his service 
treatment records do not confirm the occurrence of this 
injury, evaluation of the neck at the time of service 
separation was negative, and the Board does not find him to 
be a credible historian in this regard.  Service treatment 
records show that the Veteran was treated for a right lumbar 
contusion secondary to a slip-and-fall on ice.  
Significantly, the records, including the service discharge 
examination, are void of any complaints of, treatment for, or 
diagnoses of any conditions concerning the neck.

Moreover, the Board notes that a medical examination would 
serve no useful purpose in this case, because one of the 
required elements to establish service connection (discussed 
in more detail below) is an in-service disease or injury.  
Because that element is lacking here, there is no possibility 
that the Veteran's service-connection claim could be 
substantiated merely by virtue of a medical examination.  
Accordingly, the Board finds that the Veteran was not 
prejudiced by the lack of a VA examination.

In sum, the Board finds that the duty to assist has been 
fulfilled in every respect.


II.  Service Connection

The Veteran contends he is entitled to service connection for 
a neck disability.  Specifically, he contends that he injured 
his neck during service when he slipped and fell on ice, and 
that he continues to suffer from residuals of that injury.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Generally, to establish service connection, a veteran must 
show evidence of a current disability, evidence of in-service 
incurrence or aggravation of a disease or injury, and 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  38 U.S.C.A. §§ 1110, 
5107(a); 38 C.F.R. § 3.303; Barr v. Nicholson, 21 Vet. App. 
303, 307 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.

Turning to the relevant medical evidence, service treatment 
records are void of any complaints of, treatment for, or 
diagnoses of any neck condition.  The records confirm that in 
January 1975 the Veteran received medical attention following 
a slip-and-fall on ice.  The records do not show, however, 
that the Veteran complained of or was treated for any 
condition of the neck, either at that time or at any other 
time during service.

In September 2005, an X-ray of the Veteran's cervical spine 
showed spondylosis of the spine at C5-C6, without compression 
fractures.

After reviewing all of pertinent the evidence of record, the 
Board is unable to grant the Veteran's claim for service 
connection for a neck disability, because the evidence does 
not show that the Veteran incurred a neck injury during 
service.  The Veteran is no doubt competent to observe and 
describe pain and other symptoms related to a neck injury.  
Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that 
lay persons are competent to diagnose and identify varicose 
veins because varicose veins are capable of observation and 
identification even without medical training).  The Board 
finds, however, that the most probative evidence in this case 
is the evidence contained in the service treatment records.  
Those records show that the Veteran sought treatment for a 
low back injury after he slipped on ice in January 1975.  
Furthermore, at his separation examination (in August 1975), 
the Veteran mentioned his slip-and-fall accident, and his 
resulting low back pain, but he did not complain of any 
injury or pain regarding his neck.  And finally, the Board 
notes that the first documented complaint of neck pain in the 
claims file is in September 2005, decades after the slip-and-
fall accident in service.

The Board also finds that there is absolutely no evidence of 
neck complaints after his fall in 1975 during service, and he 
not mention any ongoing neck symptoms to the examiner at his 
separation examination in August 1975.  Moreover, evaluation 
of the Veteran's neck in August 1975 revealed normal 
findings.  In sum, the Board believes that the lack of 
complaints and/or treatment for neck problems at any time 
during service and the negative findings at separation 
constitute persuasive evidence that the Veteran did not 
sustain a neck injury during service.  Accordingly, a 
preponderance of the evidence is against the claim.  

In reviewing the evidence, the Board has considered the 
doctrine of reasonable doubt, but finds that the weight of 
the more persuasive, probative, and credible evidence is 
against the claim; the claim is therefore denied.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 3.312; Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1990) (if the Board rules 
against a veteran in a case where there are "two permissible 
views" of the evidence, the Board must provide an "adequate 
statement of [its] reasons or bases" in support of its 
determination that the veteran is not entitled to the benefit 
of the doubt) (internal quotations omitted).


III.  Request to Reopen

In a January 1976 rating decision, the RO denied a claim for 
service connection for a low back disability.  In June 1992, 
the RO declined to reopen the claim for service connection 
for a low back disability.  In August 2006, the RO again 
declined to reopen a claim for a low back disability.  The 
Veteran now appeals the RO's determination that he has not 
submitted new and material evidence to reopen his claim for 
service connection for a low back disability.

Except for the August 2006 rating decision, each of the 
decisions referenced above is final.  A claim becomes final 
upon denial on appellate review or the expiration of one year 
after the date of the RO's notice of allowance or 
disallowance, whichever is earlier.  38 U.S.C.A. §§ 7105; 
38 C.F.R. §§ 3.160(d), 20.302, 20.1103.

A finally adjudicated claim may be reopened if the claimant 
submits new and material evidence.  38 C.F.R. § 3.156(a).  
New evidence is evidence (1) not previously submitted to 
agency decisionmakers (2) that is not cumulative or redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened.  Material evidence 
is evidence (1) that, by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim, and (2) that raises a 
reasonable possibility of substantiating the claim.  Id.

The Board is obligated to consider lay evidence submitted by 
a claimant.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. 
Cir. 2006).  When deciding whether to reopen a finally 
adjudicated claim, the Board presumes newly submitted 
evidence to be credible for purposes of determining whether 
such evidence is new and material.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

The Veteran's previous claims for service connection for a 
low back disability were denied at least in part because, 
although the evidence showed an in-service low back injury, 
the evidence did not show a currently diagnosed low back 
disability related to such injury.

Evidence of record at the time of the most recent final 
denial of the claim included: service treatment records that 
showed that the Veteran sought medical treatment in January 
1975 after he slipped and fell on ice, and an accompanying 
diagnosis of a right lumbar contusion; separation examination 
(in August 1975) wherein the Veteran reported continued low 
back pain, though physical examination showed his spine had 
full strength and range of motion; a December 1975, post-
service VA spine examination that showed normal findings in 
all respects; a December 1975 X-ray report that showed normal 
findings except for scoliosis curvature of the dorsal spine; 
private treatment records dated May 1991 that showed the 
Veteran received treatment for low back pain following an 
automobile accident wherein the Veteran was a passenger on a 
bus that was rear-ended by another vehicle; and a May 1991 X-
ray report that showed an essentially normal lumbar spine, 
except for congenital spina bifida in the lower sacrum.
 
Evidence received in support of this application to reopen 
includes: VA treatment records that reflect ongoing treatment 
for back pain; a June 2004 computed tomography (CT) scan that 
shows mild degenerative disc disease and spondylosis of the 
lumbar spine; a March 2006 diagnosis of lumbar radiculopathy 
secondary to disk herniation; a June 2006 diagnosis of disc 
prolapse; and records of a June 2006 surgical procedure to 
relieve the Veteran's chronic back pain, status post disc 
prolapse.

The Board determines that this newly submitted evidence, when 
taken together with other evidence of record, is new and 
material.  As mentioned above, the RO denied the Veteran's 
previous service-connection claims at least in part because 
there was no present diagnosis of a low back disability 
related to the in-service back injury.  The evidence 
discussed above clearly shows that the Veteran has been 
diagnosed with a current low back disability.

The newly submitted evidence is "new" because it was not 
previously considered and is not cumulative or redundant.  It 
is "material" because it relates to an unestablished fact 
necessary to substantiate the claim (namely, a current 
diagnosis of a low back disability), and it raises a 
reasonable possibility of substantiating the claim.

Because the evidence, taken as a whole, raises a reasonable 
possibility of substantiating his claim, the Board reopens 
the claim for service connection for a low back disability.  
See 38 C.F.R. § 3.156(a); cf. Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998) (new evidence that paints a "more 
complete picture" of the circumstances surrounding the 
origin of a veteran's injury or disability is sufficient to 
reopen a claim, even if it may not convince the Board, 
ultimately, to grant the claim).


ORDER

Entitlement to service connection for a neck disability is 
denied.

The claim of entitlement to service connection for a low back 
disability is reopened.


REMAND

Additional development is needed prior to further disposition 
of the claim for service connection for a low back 
disability.

As discussed above, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Generally, to establish service 
connection, a veteran must show evidence of a current 
disability, evidence of in-service incurrence or aggravation 
of a disease or injury, and evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  38 U.S.C.A. §§ 1110, 5107(a); 38 C.F.R. § 3.303; 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

The Veteran contends he is entitled to service connection for 
his currently diagnosed low back disability.  Specifically, 
he contends he injured his low back when, during service, he 
slipped and fell on ice.  He avers that his current back 
problems are related to that slip-and-fall.

The service treatment records confirm the occurrence of a 
slip-and-fall injury during service.  They show that in 
January 1975, the Veteran sought medical treatment after he 
slipped and fell on ice.  The examiner who treated the 
Veteran diagnosed a right lumbar contusion.  The Veteran 
specifically inquired about whether a disc may have been 
damaged or slipped out of place, and the examiner, responding 
to this inquiry, explained that such an injury was very 
unlikely and instructed the Veteran to return to the clinic 
if there was no improvement in his symptoms.

The separation examination, conducted in August 1975, shows 
that the Veteran reported continued low back pain.  The 
Veteran was instructed to follow-up with a civilian doctor.  
Physical examination showed that the Veteran's spine had full 
strength and range of motion.

Turning to the post-service medical evidence, while VA spine 
examination in December 1975 revealed normal findings in all 
respects, and a December 1975 X-ray report indicated normal 
findings except for scoliosis curvature of the dorsal spine, 
private treatment records dated May 1991 showed that the 
Veteran received treatment for low back pain following an 
automobile accident wherein he was a passenger on a bus that 
was rear-ended by another vehicle, and a May 1991 X-ray 
report showed an essentially normal lumbar spine, except for 
congenital spina bifida in the lower sacrum.

In addition, a June 2004 CT scan indicated mild degenerative 
disc disease and spondylosis of the lumbar spine, and in 
March 2006, a VA examiner diagnosed the Veteran with lumbar 
radiculopathy secondary to disk herniation.  In June 2006, a 
VA examiner also diagnosed the Veteran with disc prolapse, 
and the Veteran underwent surgery in June 2006 to relieve his 
chronic back pain, status post disc prolapse.

Here, there is no competent medical evidence showing that any 
of the Veteran's currently diagnosed low back disabilities 
are related to the in-service slip-and-fall.  The Board will 
therefore remand the claim so that a competent nexus opinion 
can be obtained.  McLendon v. Nicholson, 20 Vet. App. 79, 84 
(2006) (VA's duty to obtain a medical opinion arises when the 
evidence "indicates" that there "may" be a nexus between 
the current disability or symptoms and the veteran's 
service).

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA 
orthopedic examination for the purpose 
of ascertaining whether any low back 
disability is causally related to his 
period of active service, to 
specifically include whether it is 
related to his January 1975 accident, 
discussed above.  The VA examination 
report should reflect that the examiner 
reviewed the claims folder.  All 
opinions expressed by the examiner 
should be accompanied by a complete 
rationale, with citation to the 
relevant medical findings and lay 
statements, also discussed above.  

Based on a review of the claims folder, 
the examiner should provide an opinion 
as to whether it is at least as likely 
as not (50 percent probability or 
greater) that a low back disability is 
causally related to the Veteran's 
period of active service.

2.  Then, the AMC should readjudicate the 
claim.  If the decision remains adverse 
to the Veteran, issue a supplemental 
statement of the case and allow the 
appropriate time for response before 
returning the case to the Board. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369, 372 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board, or by the U.S. Court of Appeals 
for Veterans Claims, for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


